Fletcher, Presiding Justice,
concurring.
I agree with the majority that the trial court did not commit reversible error in failing to charge the jury on the standard of proof by which it was to evaluate evidence of two prior robberies by Freeman. The time has come, however, for this Court to establish an appropriate standard of proof for evaluating such evidence.
Courts of this state should not admit evidence of a defendant’s extrinsic act on some slim reed of evidence that the defendant might have been the perpetrator of that act. Rather, the trial court should instruct the jury that it may not consider a defendant’s prior offenses for any limited purpose unless it first finds by clear and convincing evidence that the defendant was the perpetrator of the prior act. This is the standard applied by the majority of states. 4 This relatively high standard of proof is appropriate “because of the questionable relevance of other crimes evidence and its devastating effect on a defendant’s case.”5

 Edward J. Imwinkelried, Uncharged Misconduct Evidence, § 2.08 (1992 & Supp. 1993).


 Williams v. State, 251 Ga. 749, 816-817 (312 SE2d 40) (1983) (Smith, J., dissenting).